DETAILED CORRESPONDENCE
Summary
This Office Correspondence based on the Response filed with the Office on 11 February 2022, regarding the Infusense Corporation application.

Claims 1-4, 6-23, 25-31 and 33-38 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022, has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-23, 25-31 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over a published International Patent Application to Chaum, et al. (WO 2010/045465 A1; hereinafter, “Chaum”) in view of a published International Patent Application to Crichlow (WO 2014/120979 A1; hereinafter, “Crichlow”).

Regarding claim 1, Chaum discloses an electrochemical sensor ([0009]), wherein said electrochemical sensor can be an ex vivo sensor ([0013]; [0017]; 0090]; which reads upon the claimed, "[a] non-invasive device for detecting at least one electrochemically active molecule in a fluid sample of a subject'). Chaum teaches an electrochemical sensor that includes two or more electrodes, and a coating that surrounds the two or more electrodes, wherein the coating comprises a structural component, a water immiscible organic solvent, and a charge transfer component, and wherein the coating selectively partitions an "the device comprising a non-invasive electrochemical, voltammetric sensor comprising two or more electrodes, wherein at least one end of the electrodes is in direct contact with a water-immiscible coating which has hydrophobic properties and is configured to selectively partition the electrochemically active molecule from the fluid sample, wherein a voltammetric signal is generated by the sensor in the presence of an electrochemically active molecule in the sample").
Chaum teaches the disclosed sensor can be positioned ex vivo or in vivo ([0013]).  Chaum teaches the term “fluid sample” is intended to mean a body fluid sample including, without limitation, blood, plasma, cerebrospinal fluid, and other body fluids. ([0064]).
Chaum does not explicitly teach the sensor is a sublingual sensor.
However, Crichlow disclosed articles for detecting THC in a saliva sample, wherein is taught a detection article (p. 3, line 22) that may be placed under the tongue of the subject being tested in order to collect a sample of saliva (p. 7, line 30 – p. 7, line 3; p. 8, lines 4-6).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to adapt the under the tongue placement, as demonstrated by Crichlow, for the electrochemical sensor as taught by Chaum as it is known that most drugs enter saliva by passive diffusion 

Regarding claim 2, Chaum teaches an electrochemical sensor that includes two or more electrodes (i.e., a sensing unit; [0009]). Additionally, Chaum teaches system 700 includes user interface 712, software-controlled controller 714, peripherals 715, power supply 716, external communications 710, patient interface 717, and drug delivery 719, wherein said system is modified such that the patient interface 717 includes an electrochemical sensor of the present invention ([0096]; Figure 43).

Regarding claim 3, Chaum teaches a patient interface 717 includes an electrochemical sensor or sensor array of the present invention, which produces an output current from a reduction/oxidation (redox) reaction at electrochemical sensor in the presence of the bioavailable drug, wherein output current from electrochemical sensor is coupled to a current/voltage detector ([0098]). Chaum further teaches conditioned current at the output of current/voltage detector is provided to an analog to digital converter (ADC) inside controller 714, said ADC converts the analog output of current/voltage detector to a corresponding digital value for processing by controller 714 ([0100]), said controller 714 preferably carries out a PIO controller algorithm using the input from the electrochemical sensor to determines the reaction to the sensed bioavailable drug concentration, to determines the reaction based on the average bioavailable drug concentration, 

Regarding claim 4, Chaum teaches electrodes oriented in parallel (Figure 29B).

Regarding claim 6, Chaum teaches the working electrode may comprise carbon, gold, platinum, palladium, ruthenium, rhodium or combinations thereof ([0077]).

Regarding claim 7, Chaum teaches a working electrode, counter electrode, and reference electrode ([0077]).

Regarding claim 8, Chaum teaches a carbon working electrode, a silver/silver chloride reference electrode and a platinum counter electrode ([0018]).

Regarding claim 9, Chaum teaches the coating comprises a structural component, a water immiscible organic solvent, and a charge transfer component ([0009]).

Regarding claim 10, Chaum teaches a structural component of the coating 108 may include polyvinylchloride (PVC), silicone rubber, polyurethane, 

Regarding claim 11, Chaum teaches the immiscible organic solvents may include, without limitation, 2-nitrophenyl octyl ether (o-NPOE), dioctyl sebacate (DOS), bis(2-ethylhexyl) sebacate, benzyl s-nitrophenyl ether, bis(l-butilpentyl) adipate, bis(2-ethylhexyl) adipate, bis(2-ethylhexyl) phthalate, 1-chloronaphthalene, chloroparaffin, 1-decanol, dibutyl phthalate, dibutil sebacate, dibutyldilaurate, dodecyl 2-nitrophenyl ether, and combinations thereof ([0071 ]).

Regarding claim 12, Chaum teaches the charge transfer components may include, without limitation, tetradecylammonium tetrakis(pentofluorophenyl)borate (TDATPFPB), tetrahexylammonium perchlorate, and combinations thereof ([0072]).

Regarding claim 13, Chaum further teaches the coating may include a membrane resistance controlling agent and/or a biocompatibility enhancing component ([0073], [0074]).

Regarding claims 14 and 15, Chaum teaches the coating 108 is formed from a composition including about 15 to about 67 wt percent PVC, about 33 to 

Regarding claim 16, Chaum teaches a fluid sample from the patient ([0013]).

Regarding claim 17, Chaum teaches resultant cyclic voltammograms (e.g., Figure 31) of macroscale electrodes, therefore inherently the sample volume must have been sufficient to immerse the working end of the sensor.

Regarding claim 18, Chaum teaches volumes down to extremely small volumes, <500 zeptoliter ([0081]).

Regarding claim 19, Chaum teaches a body fluid sample including, without limitation blood, plasma, cerebrospinal fluid, and other body fluids ([0064]).

Regarding claims 20 and 22, Chaum teaches coating is capable of partitioning the bioavailable drug directly from the fluid sample ([0014]), and therefore must inherently directly contact with the sample.

Regarding claim 21, Chaum teaches a portion of the coating comprises unequivocally construed as at least about 100% of the coating ([0069])

Regarding claim 23, Chaum teaches the coating is capable of selectively partitioning an electrochemically active drug directly from the fluid sample ([0067]).

Each of claims 25-31 and 34 claim recite characteristics of the electrochemically active molecule, which the claimed non-invasive device detects; however, none of the noted claims describe any further limitation of the structure or function of the claimed device. Therefore, as these claims do not describe any features of the inventive device, they cannot confer patentability.

Regarding claim 33, Chaum teaches single-use electrodes ([0135]).

Regarding claim 34, Chaum teaches to facilitate exposure to the fluid sample, a fluid sample can be drawn from the patient and then exposed ex vivo to the sensor or sensor array ([0090]). No intermediate processing is noted as being performed on the sample.

Regarding claim 35, Chaum teaches exposing a fluid sample obtained from a patient to an electrochemical sensor comprising one or more electrodes, the electrochemical sensor capable of detecting a bioavailable drug concentration in a fluid sample; detecting an oxidation/reduction current during 

Regarding claims 36-38, Chaum teaches exposing a fluid sample obtained from a patient to an electrochemical sensor comprising one or more electrodes, the electrochemical sensor capable of detecting a bioavailable drug concentration in a fluid sample; detecting an oxidation/reduction current during said exposing, wherein the detected current relates to a concentration of bioavailable drug in the fluid sample (Claim 24). Chaum additionally teaches detection procedure at least every 5 minutes, preferably at least every 2 to 3 minutes, or more frequently detection procedures can be carried out ([0110]).

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e., the teaching of a sublingual sensor is now taken from the newly cited Crichlow reference.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.

The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
28 February 2022